                     UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OHIO
                           EASTERN DIVISION

MELODY ROSE JONES,
                               Case No. 2:19-cv-147
      Petitioner,              Crlm. No. 2:16-cr-00166
                               Judge Michael H. Watson
      V.                       Chief Magistrate Judge Elizabeth P. Deavers

UNITED STATES OF AMERICA,

      Respondent.

                            OPINION AND ORDER

      On April 25,2019, the Magistrate Judge Issued an Order and Report and

Recommendation, denying the Motion to Appoint Counsel and recommending

that the Motion to Vacate under 28 U.S.C. § 2255 be denied. EOF 90. Petitioner

has filed an Objection to the Magistrate Judge's Order and Report and

Recommendation. EOF 91. Pursuant to 28 U.S.C. § 636(b), this Court has

conducted a de novo review. For the reasons that follow. Petitioner's Objection,

EOF 91, Is OVERRULED. The Order and Report and Recommendation, EOF

90, Is ADOPTED and AFFIRMED. The Motion to Appoint Counsel, ECF 80, Is

DENIED. The Motion to Vacate under 28 U.S.C. § 2255, ECF 79, Is DENIED,

and this action Is hereby DISMISSED.

      The Court DECLINES to Issue a certificate of appealablllty.

      On May 31, 2017, Petitioner pleaded guilty pursuant to the terms of her

negotiated Superseding Plea Agreement to charges under 18 U.S.C. § 641 and

18 U.S.C. § 1028A and also agreed to the forfeiture of property derived or
obtained as a result of those charges. ECF No. 45, PAGEID # 124-25. At that

time, she was represented by court-appointed counsel. Attorney Steven S.

Noider. Nonetheless, she now asserts she was denied the effective assistance

of counsel based on the representation of her prior court-appointed counsel.

Attorney Joseph R. Landusky, ii, thereby resulting in a guilty plea that was not

knowing, intelligent, or voluntary. The Magistrate Judge recommended dismissal

of these claims on the merits.

      Petitioner objects to the recommended dismissal of this action as well as

the denial of her request for the appointment of counsel. She indicates that she

has limited resources and access to legal material due to her incarcerated pro se

status. She again argues that she entered her guilty plea and was denied due

process based on gross misrepresentations from Attorney Landusky. She

disagrees with the facts set forth in the Affidavit of Joseph R. Landusky, ii, ECF

88-1, submitted in response to her allegations. She disputes the statement of

facts that she agreed to at the time of her guilty plea. Petitioner also again seeks

a reduction of her sentence in view of health issues.

      However, Petitioner's status as a pro se incarcerated prisoner is not

atypical in § 2255 proceedings and does not justify the appointment of counsel

on her behalf. Further, the record fails to reflect that an evidentiary hearing is

required or that Petitioner's claims are unusual or complex that the interests of

justice require the appointment of counsel. See 18 U.S.C. §§ 3006A(a)(2),

3006A(a)(2)(B). For the reasons detailed in the Magistrate Judge's Order and
                                          2
Report and Recommendation, the record plainly does not support Petitioner's

claim that she was denied the effective assistance of counsel or that her guilty

plea was not knowing, intelligent, and voluntary. These allegations are belied by

statements Petitioner made under oath at the time of entry of her guilty plea.

Moreover, the record does not reflect any basis for relief on Petitioner's claim of

the denial of the effective assistance of counsel by an attorney who had no

involvement in the final resolution of her case. Further, and as previously

discussed, the record does not reflect any basis to permit this Court to reduce or

modify Petitioner's sentence.

      Pursuant to Rule 11 of the Rules Governing Section 2255 Proceedings for

the United States District Courts, the Court now considers whether to issue a

certificate of appeaiabiiity. See 28 U.S.C. § 2255(d). When a claim has been

denied on the merits, a certificate of appeaiabiiity may issue only ifthe petitioner

"has made a substantial showing of the denial of a constitutional right." 28

U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a

constitutional right, a petitioner must show "that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in

a different manner or that the issues presented were 'adequate to deserve

encouragement to proceed further.'" Slack v. McDanlel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n. 4 (1983)).

      When a claim has been denied on procedural grounds, a certificate of

appeaiabiiity may issue ifthe petitioner establishes that jurists of reason would

                                          3
find it debatable whether the petition states a valid claim of the denial of a

constitutional right, and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. Id.

      This Court is not persuaded that reasonable jurists would debate this

Court's dismissal of Petitioner's claims. Therefore, the Court DECLINES to issue

a certificate of appealability.

      The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that the appeal

would not be in good faith and that an application to proceed in forma pauperis

on appeal should be DENIED.

       IT IS SO ORDERED.



                                         MfCHAEL H. WATSON, JUDGE
                                         UNITED STATES DISTRICT COURT
